Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157210(87)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 157210
  v                                                                 COA: 322820
                                                                    Livingston CC: 12-020831-FH
  DENNIS KEITH TOWNE,
             Defendant-Appellant.
  _________________________________________/

          By order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before July 19, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 16, 2019

                                                                               Clerk